Citation Nr: 9926650	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  97-25 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for diverticulitis and 
gastroesophageal reflux disease, with abdominal pain, 
diarrhea, and nausea, as an undiagnosed illnesses incurred as 
a result of service in the Southwest Asia theater of 
operations during the Persian Gulf War.

2.  Entitlement to service connection for memory loss, a 
nervous disorder, anxiety, major depression, somatization 
disorder, and agoraphobia, as an undiagnosed illnesses 
incurred as a result of service in the Southwest Asia theater 
of operations during the Persian Gulf War.

3.  Entitlement to service connection for dizziness and 
numbness of the right side of the face, right arm, legs, and 
hands, as an undiagnosed illnesses incurred as a result of 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from November 1990 to July 
1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied service connection for 
diverticulitis and gastroesophageal reflux disease, with 
abdominal pain, diarrhea, and nausea, claimed as undiagnosed 
illnesses incurred as a result of service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
veteran has also appealed the RO's denial of service 
connection for an undiagnosed illness manifested by dizziness 
and numbness of the right side of the face, right arm, legs, 
and hands.  Also, the veteran has appealed the RO's denial of 
service connection for memory loss, a nervous disorder, 
anxiety, major depression, somatization disorder, 
agoraphobia, as an undiagnosed illnesses incurred as a result 
of service in the Southwest Asia theater of operations during 
the Persian Gulf War.



FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War.

2.  The veteran has current, chronic disability from an 
illness manifested by gastrointestinal symptoms which has 
been diagnosed as functional bowel disease, irritable bowel 
syndrome, and gastroesophageal reflux disease.

3.  The record contains no objective evidence that is 
perceptible to an examining physician, nor other, nonmedical 
indicators that are capable of independent verification, that 
the veteran has current, chronic disability due to dizziness 
or numbness of the face, hands, or lower extremities.

4.  The veteran has current, chronic disability from an 
acquired neuropsychiatric disorder which has been variously 
diagnosed as anxiety, panic attacks, major depression, and 
somatization disorder and which is related to the stressor of 
decline in health due to a gastrointestinal disorder which is 
not the result of the veteran's being in the Southwest Asia 
theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1.  The claim for service connection for an undiagnosed 
illness manifested by gastrointestinal signs and symptoms 
diagnosed alternatively as functional bowel disease, 
irritable bowel syndrome, and gastroesophageal reflux disease 
is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

2.  The claim for service connection for an undiagnosed 
illness manifested by subjective complaints of numbness of 
the face, hands, and lower extremities and dizziness is not 
well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.317 (1998).

3.  The claim for service connection for an undiagnosed 
illness manifested by nueropsychiatric symptoms diagnosed 
alternatively as anxiety, panic attacks, major depression, 
and somatization disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Service connection may be granted 
for a disability for a veteran who served in the Southwest 
Asia theater of operations during the Persian Gulf War when 
there are objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as fatigue, 
headache, muscle pain, joint pain, or signs or symptoms of 
gastrointestinal, neurologic, or respiratory illness.  The 
requirements for granting service connection for this type of 
undiagnosed illness include the following:  (1) the illness 
must become manifested during either active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or 
more, under the appropriate diagnostic code in Part 4 of 38 
C.F.R., not later than December 31, 2001; (2) the medical 
evidence cannot be attributed to any known clinical 
diagnosis; (3) there must be objective evidence that is 
perceptible to an examining physician and other, non-medical 
indicators that are capable or independent verification; (4) 
a minimum of a six month period of chronicity; and (5) no 
affirmative evidence which relates the undiagnosed illness to 
a cause other than being in the Southwest Asia theater of 
operations during the Persian Gulf War.  38 C.F.R. § 3.317 
(1998).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1998).  Disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.   The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3) (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders. 38 C.F.R. § 3.317(b) 
(1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim of entitlement to service connection for 
undiagnosed illnesses manifested by gastrointestinal, 
neuropsychiatric, and neurological symptoms is not well 
grounded.  Although the RO did not specifically state that it 
denied the veteran's claim on the basis that it was not well 
grounded, the Board concludes that this error was not 
prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claim because the claim is 
not well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claim 
included, at least by inference, the argument that sufficient 
evidence to establish a well-grounded claim is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claim is well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in November 
1996, and in the statement of the case and supplemental 
statement of the case.  The discussion below informs the 
veteran of the types of evidence lacking, and which he should 
submit for a well-grounded claim.  Unlike the situation in 
Robinette, in this case the veteran has not advised VA of the 
existence of any particular evidence which, if obtained, 
would render his claim well-grounded.

The claimant is a "Gulf War veteran" as defined by 
38 C.F.R. § 3.317(d).  He had service in the Southwest Asia 
theater of operations from January 1991 to June  1991.

Service medical records associated with the veteran's 
Southwest Asia service contain no indication that he had a 
gastrointestinal disorder, a neuropsychiatric  disorder, or 
symptoms of dizziness or numbness during his active service.  
In a report of medical history dated in April 1991, he 
reported that he was in excellent health.  He further 
reported  that he had no injury or disease while serving in 
Southwest Asia.  He denied symptoms of painful joints, 
dizziness, frequent indigestion, stomach or intestinal 
trouble, weight loss, paralysis, depression, excessive worry, 
loss of memory, and nervous trouble of any sort.  An examiner 
reported that the veteran's abdomen and viscera, and his 
neurologic system were clinically normal.  The veteran was 
also clinically normal psychiatrically.  In a separate form, 
the veteran indicated that he had no fever, fatigue, weight 
loss, stomach or belly pain, nausea, diarrhea, or bloody 
bowel movements.  He denied having recurrent thoughts about 
his experiences during Desert Shield and Desert Storm.  He 
denied having any reason to believe that he or any member of 
his unit was exposed to chemical or germ warfare.  In a June 
1991 note made on the April 1991 report of medical history, 
an examiner reported that there had been no change in the 
veteran's health.  On another form dated in June 1991, the 
veteran denied having fever from unknown causes, exhaustion, 
cramps, weakness, insect or animal bites, diarrhea or 
vomiting, and swollen glands for an unknown cause.

I.  Service Connection for Disorders of the Digestive System

Post-service medical records contained in the claims folder 
show that the veteran began to have treatment for complaints 
of epigastric pain in early 1995.  He was seen in an 
emergency room at a private hospital in February 1995 with 
complaints of chest pain.  A cardiac exercise test was 
negative with achievement of target heart rate.  The 
diagnosis was atypical chest pain.  The veteran was seen 
again in the emergency room of a private hospital in March 
1995.  His chief complaint was of "bloating," difficulty 
swallowing, and epigastric pain.

When admitted to a private hospital in early April 1995, X-
rays showed a sigmoid diverticulum.  After a provisional 
diagnosis of perforated sigmoid diverticulitis, the veteran 
underwent surgery for laparotomy, sigmoid resection with 
Hartmann pouch, colostomy, and tube gastrostomy.  The 
colostomy was closed during surgery performed in August 1995.  
An incidental appendectomy was performed.

In a letter dated in June 1995, a physician who had worked-up 
the veteran for heart disease advised him that the chest 
discomfort he had been having was not due to his heart.  The 
physician suggested that the pain may have been due to 
esophageal disease or reflux of acid from his stomach into 
his esophagus.

When seen by an internist for the first time in June 1995, 
the veteran had complaints of nausea, vomiting, substernal 
epigastric pain with a choking sensation and shortness of 
breath.  He attributed his symptoms to "gas and nerves."  
He was taking Pepcid and Alprazolam.  On examination, his 
abdomen was soft, nontender, and without masses, 
hepatomegaly, or splenomegaly.  Bowel sound were present and 
normative.  The examiner reported assessments of status post 
colon resection, gastritis, and dyspepsia.  The veteran 
continued to see the same physician periodically with 
complaints of anxiety and gastrointestinal symptoms.  The 
pertinent reported impressions include anxiety/panic attacks, 
somatization disorder, nausea/vomiting secondary to 
medications, reflux esophagitis, gastroesophageal reflux 
disease, and chronic diarrhea.  In February 1997, the veteran 
had complaints of diffuse aches and pain in all joints with 
stiffness, worse in the morning and loosening up during the 
day.  The physician reported a new impression of arthritis.  
In a February 1997 letter, the internist reported that he had 
treated the veteran for a variety of aliments since April 
1995 including ruptured colon, arthritis, peptic ulcer 
disease, chronic diarrhea, spastic colon, and irritable 
bowel.  The physician did not comment on the etiology of the 
disorders.

Other private outpatient treatment records and hospital 
records show that the veteran continued to have complaints of 
epigastric pain after his surgeries in 1995.  However, a 
computed tomography scan conducted in February 1996 showed no 
evidence of acute disease.  A double contrast colon study 
conducted in June 1996 showed post surgical changes in the 
left side of the colon but no acute disease was present.  
There were a few small diverticula.

The veteran underwent a VA general medical examination in 
July 1996.  The examination report does not clearly indicate 
the date of onset of the veteran's gastrointestinal 
disorders, or the date of onset of his symptoms of abdominal 
and epigastric pain.  On physical examination, there was no 
abdominal pain.  The veteran reported having occasional 
dyspeptic symptoms but no hematochezia.  The pertinent 
diagnosis was status post diverticulitis with colon rupture 
and with primary resection and anastomosis.

Treatment notes made by one of the veteran' private 
physicians in June 1996 indicated that the veteran had 
"shifting" complaints throughout his abdomen.  Noting the 
veteran was panicky, anxiety ridden, and upset, the physician 
reported diagnoses including chronic anxiety and increased 
somatic concerns; shifting abdominal complaints related to 
functional disease; irritable bowel syndrome; mild residual 
diverticulosis in the lower colon; redundant anastomotic site 
with a side-to-side sigmoid connection; previous perforated 
diverticulitis; and resolved gastroesophageal reflux disease.

In notes dated in August 1997, notes of another private 
physician indicate that the veteran continued to have 
symptoms of gas and nausea.  He reported that he had not been 
well since his surgery for diverticulosis.  On examination, 
his abdomen was soft, rounded, and nontender.  There were no 
masses and no hepatosplenomegaly.  The examiner recorded 
impressions of irritable bowel syndrome, panic disorder, and 
nausea.  The examiner commented that the veteran still had 
symptoms despite being on good acid suppressing medication.  
The examiner suspected that the symptoms were due mainly to 
irritable bowel syndrome.  Also, his panic disorder and 
psychiatric problems played a large role in the process.  The 
examiner recommended that veteran undergo a 24 hour pH probe.

In September 1997, the veteran underwent a hospital procedure 
to assess his response to a standard dose of proton pump 
inhibitor therapy for his upper gastrointestinal symptoms.  
The study showed that he had frequent intervals where the pH 
level dropped below 4, most evident in the distal esophagus.  
However, he rapidly cleared the acid and returned to a 
neutral pH.  An examiner reported an impression of abnormal 
pH study.  In November 1997, the veteran underwent 
esophagogastroduodenoscopy with biopsy.  There was some 
erythema at the junction of the duodenum and duodenal bulb 
and in the antrum.  There were no other mucosal lesions.  The 
body and fundus of the stomach appeared normal.  The distal 
esophagus was somewhat corkscrew in shape.  A biopsy was 
negative for infection.  The resulting impressions were 
atypical chest pain, gastritis, and duodenitis.

In treatment notes dated in December 1997, the physician who 
recommended the procedures discussed immediately above 
reported that the veteran continued to complain of epigastric 
pain and constant nausea.  On examination, his abdomen was 
normal.  The reported impressions were abdominal pain, 
diarrhea, and nausea.  The examiner commented that the 
veteran had a very extensive evaluation over a fairly long 
period of time.  His symptoms had been "refractory" to 
management and his evaluation had been negative.  He noted no 
improvement of symptoms by taking Prilosec twice per day.  
The examiner reported that he did not recommended any other 
therapeutic intervention.  The veteran was referred to a 
university medical center.

The veteran was interviewed and examined by a professor of 
medicine in January 1998.  The professor also reviewed all 
results of the tests that the referring physician had 
recommended.  It was the professor's impression that the 
veteran had primarily two problems which caused him to be 
nauseous.  One was functional bowel disease which, according 
to the professor, explained not only his nausea but his 
variety of abdominal pains and diarrhea.  In addition, he had 
a problem with anxiety which, in the professor's opinion, 
contributed to his nausea.  A third possible cause was 
ongoing reflux.  Based on past work-ups, the professor ruled 
out gastric outlet obstruction and partial small bowel 
obstruction.

It is clear from a review of the entire record that the 
veteran has chronic disability resulting from illness 
manifested by gastrointestinal signs or symptoms.  Such 
disability was not manifested during his active military 
service.  The apparent onset of particularly debilitating 
symptoms was in early 1995.  His symptoms have been chronic 
since his colon surgeries in April and August 1995.  Further, 
although the onset was after service, it appears that if the 
disability were service connected it would be compensable.  
For example, Diagnostic Code 7323, which rates disability 
from ulcerative colitis, provides for a 10 percent rating for 
moderate symptoms with infrequent exacerbations.  Diagnostic 
Code 7319 provides for a 10 percent rating for irritable 
colon syndrome where there are frequent episodes of bowel 
disturbance with abdominal distress.

However, with respect to the claim for service connection for 
the veteran's gastrointestinal disability, the illness has 
been attributed to several known clinical diagnoses.  Most 
recently diagnosed as functional bowel disease, the veteran's 
gastrointestinal complaints have also been frequently 
diagnosed as irritable bowel syndrome and gastroesophageal 
reflux disease.  Almost every physician who has attempted to 
assess the veteran's gastrointestinal complaints has noted a 
psychiatric overlay.  Most have suggested that treatment of 
the veteran's anxiety might be helpful to relieve his 
gastrointestinal symptoms.  Also, the veteran had very 
significant gastrointestinal surgeries in recent times.

Thus, the veteran's illness from a gastrointestinal disorder 
is not "undiagnosed" as is required by 38 C.F.R. 
§ 3,317(a)(1)(ii) (1998).  As the record contains no evidence 
that the veteran has current disability from an undiagnosed 
illness manifested by gastrointestinal symptoms, the first 
element of the Caluza analysis is not satisfied.  The Board 
concludes that the claim is not well grounded.

II.  Service Connection for an Illness with Dizziness and 
Numbness

The veteran testified in July 1997 that he has disability 
from dizziness.  He acknowledged treatment for labyrinthitis 
in 1983 but asserted that that illness resolved with 
medication and that he had no further problems with dizziness 
until after his return from Southwest Asia.  He also 
testified that he had symptoms of intermittent , sudden, and 
transitory numbness in his face, hands, and legs.  He implied 
that he had sought emergency medical treatment for such 
symptoms at two private hospitals.  His representative argued 
that these symptoms were manifestations of an undiagnosed 
illness.

Records of private hospital emergency room treatment in 
February and November 1995 do not show that the veteran had 
complaints of dizziness or numbness.  Hospital reports and 
clinical notes associated with the veteran's treatment for 
perforated diverticulitis are also devoid of indications of 
such complaints.  In February 1995, the Veteran was 
hospitalized with symptoms of chest discomfort lasting one 
week.  With his symptoms of chest pain, he reported becoming 
presyncopal, frightened, and dyspneic, with increased heart 
rate.  However, the report contains no indication of 
complaints of dizziness or numbness.  In May 1995, the 
veteran sought hospital treatment with complaints of upper 
epigastric chest discomfort.  It was noted that he stated 
that he often got a feeling of his skin crawling on the back 
of his neck.  He denied syncope or presyncope.  He denied a 
history of seizures and strokes.

Private clinical treatment notes dated in September 1995 
indicate that the veteran' complaints included a numb, 
crawling sensation on his posterior scalp.  The examiner 
scheduled a computed tomography (CT) scan of the brain to 
assess his complaints of chronic headaches and dizziness.  
The CT scan was normal.  The veteran reported having 
"another spell" during treatment in October 1995.  The 
examiner reported diagnoses of anxiety attacks, dyspepsia, 
and chest pain.  In November 1995, he complained of weakness 
and numbness in the right side of his face and weakness in 
his right arm.  The examiner listed a diagnosis of possible 
transient ischemic attack versus anxiety attack.  On 
Neurological examination, the examiner detected a possible 
decreased grip and muscle weakness in the right arm.  
Subsequently dated clinical treatment records made by the 
same physician contain several diagnosis of anxiety/panic 
attacks.

Private clinical follow-up treatment notes made by the 
veteran's surgeon in May 1995 indicate the doctor's 
impression that the veteran symptoms, including tingle and 
tightness across the back of his head, were consistent with 
panic attacks.  The physician suggested a referral to a 
psychiatrist.

The veteran sought hospital treatment in April 1996 for 
symptoms of chest pain, diaphoresis, dry mouth, and ringing 
ears.  He denied having dizziness and syncope.  A 
neurological examination showed no focal defects.  The 
associated hospital reports do not indicate complaints or 
findings of numbness in his face or extremities.

During the VA examination in July 1996, the veteran's 
complaints included dysesthesia of the extremities in the 
form of numbness and crawling discomfort of the skin.  On 
examination, he was neurologically intact, with normal motor 
status, coordination, reflexes, and sensory status.  No 
diagnosis was reported pertinent to the veteran's complaints 
of numbness and crawling sensation.

The Board has reviewed the entire record and finds that it 
contains no objective evidence that has been perceptible to 
an examining physician, nor any other, nonmedical indicators 
that are capable of independent verification that the veteran 
has chronic disability due to dizziness or numbness of the 
face, hand, or lower extremities.  As to such claims, the 
first element of the Caluza analysis is unsatisfied.  The 
Board concludes that the claim for service connection for an 
undiagnosed illness manifested by subjective symptoms of 
dizziness and numbness of the face, hands, and lower 
extremities is not well grounded.

III.  Service Connection for an Illness with Anxiety and 
Memory Loss

The veteran contends that he has current disability from an 
acquired neuropsychiatric disorder as a result of his service 
in the South Asia theater of Operations during the Persian 
Gulf War.  He does not contend, nor do his service medical 
records show that he had a neuropsychiatric disorder during 
his active military service.

Post-service medical records show that the veteran has 
current disability from a neuropsychiatric disorder variously 
diagnosed as panic attacks, anxiety, major depression, and 
somatization disorder.  When seen by a professor of medicine 
in January 1998, the examiner noted that the veteran reported 
that anxiety had been a life-long problem.  However, the 
earliest dated documentation contained in the claims folder 
which indicates that the veteran had neuropsychiatric 
symptoms was made in March 1995.  At that time, the veteran 
told the surgeon who later performed his colostomy that he 
had had anxiety since he had returned from Southwest Asia.  
The surgeon's notes dated in May 1995 indicate that he 
planned to defer doing further surgery until the veteran's 
neuropsychiatric symptoms were under control.  The veteran 
was referred for a psychiatric consultation.

Private clinical notes dated in May 1996 contain an 
assessment of anxiety/panic attacks and somatization 
disorder.  The veteran was again referred to a psychiatrist.  
In a letter dated in May 1996, a private psychiatrist wrote 
that the veteran gave a history of symptoms consistent with 
depression and anxiety that had been occurring for at least 
one year, although he cited problems dating back to the time 
when he returned from Southwest Asia.  The veteran reported 
symptoms of crying spells, decline in energy, decreased 
concentration and memory, difficulty coping, isolation from 
friends and family, decreased appetite, and decreased libido.  
He reported that his symptoms had worsened significantly in 
the previous year.  He denied prior inpatient or outpatient 
psychiatric treatment.  The reported diagnoses were major 
depression and generalized anxiety disorder.  The same 
diagnoses were reported in a June 1996 letter which 
identified as a stressor the veteran's diverticulitis.  Notes 
of private clinical treatment dated in August 1997 contain a 
comment wherein a physician stated that the veteran's panic 
disorder and psychiatric problems "play a large role" in 
his gastrointestinal symptoms, which the examiner diagnosed 
as irritable bowel syndrome.

As with his gastrointestinal disorder, the veteran 
neuropsychiatric disorder is not "undiagnosed."  His 
symptoms have been diagnosed as anxiety disorder, panic 
disorder, major depression, and somatization disorder.  As 
such, the illness cannot be service connected pursuant to 
38 C.F.R. § 3.317.  As the evidence in the record contains no 
indication that the veteran has current disability from an 
undiagnosed illness, the Board concludes that the claim for 
service connection for a nueropsychiatric disorder is not 
well grounded.




ORDER

Service connection for an illness manifested by 
gastrointestinal symptoms and diagnosed as irritable bowel 
syndrome, functional bowel disease, and gastroesophageal 
reflux disease is denied.

Service connection for an illness manifested by subjective 
complaints of symptoms of numbness of the face, hands, and 
lower extremities, with dizziness, is denied.

Service connection for an illness manifested by 
neuropsychiatric symptoms diagnosed as anxiety disorder, 
panic disorder, major depression, and somatization disorder 
is denied.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

